        Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 1 of 21



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

                                                      )
       DENNIS FUSARO,                                 )
                                                      )
                               Plaintiff,             )
                                                      )
       v.                                             )       Civil Action No. 17-cv03582-ELH
                                                      )       Hon. Ellen L. Hollander
       MICHAEL R. COGAN, et al.,                      )
                                                      )
                               Defendants.            )
                                                      )

             PLAINTIFF DENNIS FUSARO’S MEMORANDUM IN SUPPORT OF
                     MOTION FOR SUMMARY JUDGMENT

                                        INTRODUCTION

       Dennis Fusaro has a letter to send to Maryland registered voters. When Fusaro brought this

lawsuit in 2017, his letter would have informed recipients of his earlier prosecution under

Maryland election law and encouraged them to call for Maryland State Prosecutor Emmet Davitt

to resign. See Dkt. 1-1. Following Davitt’s retirement earlier this year, Fusaro now aims to

encourage voters to engage the state prosecutor’s office in hopes of ensuring Davitt’s abuses never

occur again, including under the supervision of State Prosecutor Charlton Howard. See Dkts. 41-

3, 52. Two provisions of the same section of Maryland election law prevent Fusaro from sending

his letter: the requirement that the Maryland State Board of Elections (“SBE”) only provide copies

of the list to Maryland registered voters, and the restriction on recipients from using the list for

purposes not related to the electoral process, enforced by both the SBE and the Office of the State

Prosecutor (“OSP”). MD. CODE ANN. ELEC. LAW (“E.L.”) § 3-506 (“Section 3-506”). With chilling

irony, after enduring one political trial by the OSP, Fusaro could be prosecuted again by the same

office for using a registered voter list to speak out about that earlier case. Both the access and use
        Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 2 of 21



restrictions on in Section 3-506 are abridgements of the rights to free speech, press and petition

under the First Amendment, and this Court should issue summary judgment declaring these

provisions unconstitutional. U.S. CONST. amend I.

                            STATEMENT OF MATERIAL FACTS

       Procedural History

       Fusaro brought this suit against the State Prosecutor and members of the SBE in their

official capacities on December 4, 2017 and filed a motion for preliminary injunction on December

15, 2017. Dkt. 1, 17. The defendants filed a motion to dismiss on January 26, 2018. Dkt. 20. This

Court dismissed Fusaro’s claim regarding access to the registered voter list on September 4, 2018,

and dismissed his challenges to the use of the registered voter list—including that the term

“electoral process” is unconstitutionally vague—as moot. Dkt. 26 at 26–27. Following appeal, on

July 12, 2019, the United States Court of Appeals for the Fourth Circuit ruled that the First

Amendment is implicated by the access provisions of section 3-506, and remanded for this Court

to consider these access provisions under the Anderson-Burdick framework, with further

instructions to consider whether the “electoral process” restriction is unconstitutionally vague. Dkt.

35 at 42–44; Fusaro v. Cogan, 930 F.3d 241, 263–64 (4th Cir. 2019); see generally Anderson v.

Celebrezze, 460 U.S. 780 (1983); Burdick v. Takushi, 504 U.S. 428 (1992). After a supplemental

complaint by Fusaro and discovery, the parties are filing cross-motions for summary judgment.

Dkts. 41-2, 41-3, 50.

       The Provision of Maryland Registered Voter Lists Under E.L. § 3-506

       Maryland registered voters may apply to purchase a list of registered voters from the SBE

pursuant to Section 3-506. See also Code of Maryland Regulations (“COMAR”) 33.03.02.04

(attached as Addendum A). The current version of the application is attached as Exhibit 1. See



                                                  2
        Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 3 of 21



https://elections.maryland.gov/pdf/SBEAPPL.pdf. The price remains $125.00 for a statewide list,

and an additional $3.00 if one wishes to have the list provided on a compact disc. Id. A list provided

under Section 3-506 is drawn from a database known as MDVOTERS. Rule 30(b)(6) Deposition

of SBE (“SBE Depo.”), Exhibit 2 at 16-171; see also Judicial Watch, Inc. v. Lamone, No. CV

ELH-17-2006, 2019 WL 4168870, at *4 (D. Md. Sept. 3, 2019). MDVOTERS is “a live database,

meaning that it’s updated every day[.]” SBE Depo., Exh. 2 at 40. A list of registered voters includes

a voter’s name and address, and can also include voting history. Id. at 17; see Exh. 1 (allowing for

purchasers to acquire “voting history”); Dkt. 1-2 (Fusaro requested voting history, which is

provided for up to 5 elections with a statewide list). MDVOTERS contains roughly 4 million

names of Maryland registered voters, who are eligible to apply for the list. SBE Depo., Exh. 2 at

40; Exhibit 3 (response to SBE interrogatory #2). “[I]t would take the [SBE] less than 6 hours, of

which less than 1 hour would constitute active work by a[n SBE] employee, to generate a file

constituting the list of registered voters requested by Mr. Fusaro, burn that file to a CD, and prepare

the CD for delivery to Mr. Fusaro.” Exh. 3 (response to SBE request for admission #1).

       The SBE has received 1,112 applications for the list from January 1, 2010 to November 1,

2019. Exh. 3 (response to SBE interrogatory #3, Exhibit A). It rejected 23 of these applications,

based on lack of payment or due to an applicant’s lack of status as a Maryland registered voter. Id.

(response to SBE interrogatory #4); SBE Depo., Exh. 2 at 20-21. The SBE claims that access to

the list—that is, considering an individual application for the list—is not intertwined with the

commercial solicitation or electoral process restrictions in the law. SBE Depo., Exh. 2 at 23-25;

Exh. 3 (response to SBE interrogatory #6). However, the SBE “temporarily suspended the



1
 The citations to deposition excerpts included as Exhibits 2 and 7 cite to the original page numbers
of those depositions.

                                                  3
        Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 4 of 21



processing of applications for voter registration lists” for a data company, Catalist, in 2014,

pending answers to an inquiry regarding an alleged misuse of a previously provided list by a third

party, the AARP. Exh. 3 (response to SBE interrogatory #6); Exhibit 4 (SBE00001-00002,

SBE00009-00014).

       The “Electoral Process” Restrictions in E.L. § 3-506 and Its Enforcement

       To obtain a registered voter list under Section 3-506, applicants must swear that “the list is

not intended to be used for: 1. commercial solicitation; or 2. any other purpose not related to the

electoral process.” E.L. § 3-506(a)(1)(ii); Add. A (COMAR 33.03.02.04); Exh. 1.2 Willfully and

falsely taking an oath prescribed by the SBE is punishable as perjury, with imprisonment of up to

10 years. E.L. § 16-501(a), (c); MD. CODE ANN., CRIM. LAW (“C.L.”) § 9-101(b). Inducing or

procuring another person to willfully and falsely take an oath prescribed by the SBE is punishable

as subornation of perjury and is also subject to a penalty of up to a decade of imprisonment. E.L.

§ 16-501(b), (d); C.L. § 9-102(b). If one “knowingly allows a list of registered voters, under the

person’s control, to be used for any purpose not related to the electoral process[,]” it is separately

punishable as a misdemeanor, with fines up to $250 and up to six months of imprisonment. E.L.

§§ 3-506(c), 16-1001(a).

       The SBE has no documents defining “electoral process.” SBE Depo., Exh. 2 at 24-25. The

SBE’s 30(b)(6) designee testified that the board has the authority to determine whether a specific

piece of mail such as Fusaro’s meets the “electoral process” standard, but then testified that it does

not. Compare id. at 32 with id. at 43-44. The SBE claims it would forward complaints regarding

violations of the “electoral process” provision to the State Prosecutor. See, e.g., id. at 24. However,




2
 Notably, the law requiring the oath, the regulation prescribing the oath, and the oath itself are all
different. See infra part IV.
                                                  4
        Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 5 of 21



the SBE has never done so. Exh. 3 (response to SBE interrogatory #6); SBE Depo., Exh. 2 at 46.

Moreover, the SBE has declined to forward complaints regarding uses of the list that, in its

judgment, have constituted purposes related to the electoral process. SBE Depo., Exh. 2 at 44-45;

see also Exh. 3 (responses to SBE requests for admission #3 and #4). The SBE has also informally

enforced the provision by demanding a citizen remove a list made publicly available for free

online; the citizen complied. SBE Depo., Exh. 2 at 41-43; Exh. 3 (response to SBE interrogatory

#6). With this informal authority, the SBE considers the definition of “electoral process” to be, or

include, roughly:

   •   “[M]ostly to send out direct mail pieces from candidates, from campaigns, who to vote
       for, vote against . . .” SBE Depo., Exh. 2 at 28.

   •   “[C]ampaign[ing] or the ability to elect and influence Maryland voters.” Id. at 36.

   •   “[I]nform[ing] every Maryland registered voter of [a candidate’s] legislative
       accomplishments in order to increase his visibility or his electability[.]” Id. at 39.

   •   “[N]ot black letter law, meaning that it’s not as clear as a six-thousand dollar [campaign
       finance] contribution limit[.]” Id. at 30-31.

Nevertheless, the SBE’s 30(b)(6) designee would not answer whether either of Dennis Fusaro’s

letters would meet the definition or not, conceding only that the letters are “not in the normal

electoral arena, meaning that it’s not from the candidate influencing a person’s vote to promote or

defeat a candidate.” Id. at 32-33, 47-48. Though the SBE disclaims authority over election law

provisions that it is not specifically authorized to enforce, its designee for this case previously

testified under oath regarding the application of just such a provision of election law during Dennis

Fusaro’s criminal trial in 2017. Exhibit 5 (excerpt of Jared DeMarinis testimony regarding the

definition of “campaign material” and its application to e-mail).

       The State Prosecutor declined to address how he would determine whether a use of a

registered voter list is related to the electoral process. Exhibit 6 (response to OSP interrogatory

                                                  5
        Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 6 of 21



#3). “[T]here is no formal or informal policy that guides the OSP’s interpretation of [Section] 3-

506(c) for the purpose of investigating potential violations of, and enforcing, that statute.” Id.

Moreover, “to date, the OSP has not had occasion to ‘determine whether a use of a registered voter

list is “related to the electoral process”’ in connection with any prosecution of any person for

violation of [Section] 3-506(c)[.]” Id. When presented with Fusaro’s letters, the State Prosecutor

declined to admit or deny that either letter, if delivered using addresses drawn from a registered

voter list obtained from the SBE, would violate Section 3-506(c). Id. (responses to OSP requests

for admission #s 1 and 2). In declining to do so, the State Prosecutor deferred to “the triers of fact

and law in a criminal proceeding,” asserted that there is no applicable precedent, that he has

prosecutorial discretion, and “that determination depends on numerous other factors not addressed

by the abstract hypothetical presented in the request” and two years of litigation. Id.; but see FED.

R. CIV. P. 36(a)(1).

       Dennis Fusaro’s Access to, and Use of, the List

       Dennis Fusaro has extensive experience in direct mailing efforts for election campaigns

and issue advocacy. Deposition of Dennis Fusaro (“Fusaro Depo.”), Exhibit 7 at 21-37. Fusaro

sought a list of registered voters from the SBE in August, 2017. See Dkt. 1-2. Fusaro’s application

complied with all requirements of Section 3-506 except for his inability to be a Maryland registered

voter. Exh. 3 (answer to SBE request for admission #2); see Dkts. 1-2, 1-3. He initially intended

to use the list to send a letter to certain Maryland registered voters regarding former State

Prosecutor Davitt. Dkt. 1-1; see Fusaro Depo., Exh. 7 at 68-72. Following Davitt’s retirement,

Fusaro would now like to send a letter to certain registered voters about the power of the state

prosecutor, the abuse of that power, and to urge recipients to “send a message to Davitt’s

replacement” in the office. Dkt. 41-3; see also Fusaro Depo., Exh. 7 at 106 (“[T]here’s a risk that



                                                  6
        Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 7 of 21



[Davitt’s] previous example may be adopted by the current State prosecutor who may wish to

continue [Davitt’s] tyrannical policy of prosecuting free speech in Maryland in violation of the

U.S. Constitution and Supreme Court precedent.”), 108-109.

       Fusaro believes Maryland registered voters make up the best audience for his letter. See,

e.g., Fusaro Depo., Exh. 7 at 56, 75, 79-80, 84-85. Having asked for voting history to be included

with his list, he would use that to help select among the most engaged Maryland voters to send his

letter. Dkt. 1-2. Fusaro would generally draw upon his experience and factors such as voting

history to select specific recipients from the statewide list. Fusaro Depo., Exh. 7 at 78. In Fusaro’s

experience, direct mail is superior to general print advertising and internet advertising. Id. at 82-

84. Alternatives for mailing, such as Every Door Direct Mail from the U.S. Postal Service, are

likewise expensive, “not . . . the best way” and “scattershot” by comparison to having his own list

from the SBE. Id. at 86-87. Fusaro believes that campaign finance disclosure lists are distinct from

registered voter lists “[b]ecause in changing public policy, sometimes angry voters trump donors.”

Id. at 102-105. Fusaro is concerned about the expense and accuracy of voter lists available from

third parties. Id. at 88, 115. Fusaro’s budget for mailing is currently in the hundreds of dollars, but

if he acquires a copy of the list he would seek donations to finance a wider mailing of his letter.

Id. at 80-81.

       Fusaro is uncertain about the definition of “related to the electoral process.” Fusaro Depo.,

Exh. 7 at 66-67 (“There seems to be no rationality and a certain animus.”); Declaration of Dennis

Fusaro (“Fusaro Decl.”), ¶2. He believes that if he acquired the list and used it to send his letter

regarding former State Prosecutor Davitt or his current letter that he would be prosecuted for using

the list for a purpose not related to the electoral process and for committing perjury. Fusaro Decl.,

¶4; see Exh. 6 (response to OSP request for admission #3). He believes that if he acquired the list



                                                  7
        Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 8 of 21



from a third party and used it to send either letter that he would be prosecuted for suborning perjury

from the original applicant. Fusaro Decl., ¶5.

                                           ARGUMENT

        The First Amendment states, in pertinent part, that “Congress shall make no law . . .

abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble,

and to petition the Government for a redress of grievances.” U.S. CONST. amend. I. The First

Amendment is applicable to state law pursuant to the Fourteenth Amendment. U.S. CONST. amend

XIV; see Snyder v. Phelps, 580 F.3d 206, 214 (4th Cir. 2009), aff’d, 562 U.S. 443 (2011). “[C]ore

political speech need not center on a candidate for office.” McIntyre v. Ohio Elections Comm’n,

514 U.S. 334, 347 (1995). Indeed, “[c]ompetition in ideas and governmental policies is at the core

of our electoral process and of the First Amendment freedoms.” Williams v. Rhodes, 393 U.S. 23,

32 (1968). The access and content provisions of Section 3-506, though subject to different forms

of scrutiny under First Amendment precedent, abridge Dennis Fusaro’s right to political speech

and should be stricken by this Court.

   I.      Summary Judgment Standard Is Appropriate At This Time

        Summary judgment is appropriate when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). An issue is genuine

and a fact is material if, under the substantive law of the case, resolution of the factual dispute



                                                  8
        Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 9 of 21



could affect the outcome “such that a reasonable jury could return a verdict for the nonmoving

party.” Id.

        The movant bears the initial burden of either establishing that no genuine issue of material

fact exists or that a material fact essential to the non-movant’s claim is absent. Celotex Corp., 477

U.S. at 322–24. Once the movant has met his burden, the onus is on the non-movant to establish

that there is a genuine issue of material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). In cases like the present, in which there are cross-motions for summary

judgment, “the court must review each motion separately on its own merits to determine whether

either of the parties deserves judgment as a matter of law,” and in considering each motion “the

court must take care to resolve all factual disputes and any competing, rational inferences in the

light most favorable to the party opposing that motion.” Rossignol v. Voorhaar, 316 F.3d 516, 523

(4th Cir. 2003) (citations and internal quotation marks omitted). When cross-motions for summary

judgment demonstrate a basic agreement concerning what legal theories and material facts are

dispositive, they “may be probative of the non-existence of a factual dispute.” Shook v. United

States, 713 F.2d 662, 665 (11th Cir. 1983).

        The facts summarized above demonstrate Fusaro’s standing, the ripeness of the case and

the merits of Fusaro’s claims. He was denied a copy of the list under a law that he has challenged

under the First Amendment. Likewise, the facts illustrate the outright censorship or lack of

definition to the “electoral process” restriction, either of which chill Fusaro’s access to and use of

the list for political speech. The issues before this Court are “‘purely legal, and will not be clarified

by further factual development.’” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 167 (2014)

(quoting Thomas v. Union Carbide Agricultural Products Co., 473 U.S. 568, 581 (1985)).

Summary judgment is appropriate at this time.



                                                   9
         Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 10 of 21



   II.      Anderson-Burdick Balancing Favors Dennis Fusaro’s First Amendment Right to
            Obtain a Copy of a Maryland Registered Voter List

         On appeal, the Fourth Circuit recognized that “the List is a means of political

communication, and the combined effect of the content- and speaker-based restrictions contained

in § 3-506 present a sufficient risk of improper government interference with protected speech

that Fusaro may challenge § 3-506 in federal court.” Fusaro, 930 F.3d at 256. On remand, the

appellate court instructed this Court to consider the registered voter provisions of Section 3-

506(a)(1) in light of the Anderson-Burdick framework. Id. at 263–64. The Fourth Circuit

concluded that the access provisions do not severely burden free speech, and ruled that strict

scrutiny does not apply to the access provisions of section 3-506. Id. at 263. Thus, “‘[this C]ourt

must balance the character and magnitude of the burdens imposed against the extent to which the

regulations advance the state’s interests in ensuring that “order, rather than chaos, is to accompany

the democratic processes.’”” Id. at 258 (quoting McLaughlin v. N.C. Bd. of Elections, 65 F.3d

1215, 1221 (4th Cir. 1995) (citation omitted)). This balancing tips toward Fusaro.

         The character of the burden imposed on Fusaro by the registered voter requirement is

evident, and correlates to the value of a registered voter list from the SBE. The mere provision of

the list by the SBE evinces its value: a statewide list provides access to the 4 million out of an

estimated 6 million Marylanders who are civic-minded enough to have registered to vote. See

QuickFacts: Maryland, U.S. CENSUS BUREAU, https://www.census.gov/quickfacts/MD. The

MDVOTERS database is a tool for the state government to oversee and manage elections, and the

provision of lists drawn from this database to citizens serves this purpose and also bolsters electoral

engagement. See Judicial Watch, 2019 WL 4168870 at *8, *16 (ruling Section 3-506 is preempted

by section 8(i) of the National Voter Registration Act of 1993); see also Socialist Workers Party

v. Rockefeller, 314 F. Supp. 984, 995–96 (S.D.N.Y.), aff’d, 400 U.S. 806 (1970). The limited hints

                                                  10
       Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 11 of 21



the SBE provided for a definition of “electoral process” all indicate that lists are tied to

campaigning for elected office, or core First Amendment activity. See SBE Depo., Exh. 2 at 28,

36, 39, 47-48. The MDVOTERS database is updated almost daily, and thus lists from the SBE—

particularly statewide lists, such as the one Fusaro applied for—provide the most up-to-date data

regarding Maryland registered voters. Id. at 40; Dkt. 1-2. Assuming Fusaro can access a list from

third parties—a tenuous suggestion, at best—in Fusaro’s experience these are provided at

significantly higher prices, and he cannot know the timeliness or accuracy of such lists, certainly

not to the extent as a list obtained directly from the SBE. Fusaro Depo., Exh. 7 at 115; see infra

part IV. The value of registered voter lists is almost self-evident, and thus the SBE’s denial of

access to lists by Fusaro is burdensome on his political engagement.

       The magnitude of the burden of the registered voter requirement on Fusaro is not, as the

Fourth Circuit ruled, severe, but it is serious. For a mere $125, Maryland registered voters may

access, in a matter of days, the most up-to-date statewide voter registration information drawn

from the MDVOTERS database. This audience is exclusively accessible in this format from the

SBE. As Fusaro ably testified, for direct mail purposes, there is no product like the registered voter

list. See, e.g., Fusaro Depo., Exh. 7 at 86-87, 102-105. Assuming, for a moment, that Fusaro may

acquire a list from third parties, a price markup is likely and he cannot be assured of its timeless

or accuracy. Id. at 88, 115; see infra part IV. The list is a valuable political tool, and denying it to

Fusaro is a serious burden.

       On the other side of the scale, the state’s interests in restricting access to the list to Maryland

registered voters are legally dubious. In discovery, the defendants asserted three interests, the first

two arising from privacy:

           By restricting access to its voter lists to Maryland registered voters, Maryland
           ensures that only those who have a direct, personal interest in the privacy of the

                                                  11
       Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 12 of 21



           information contained on such lists are entitled to obtain the lists in the first
           place. This, in turn, makes it more likely that the individual who obtains the
           lists will take greater care to ensure that the privacy rights of individuals
           appearing on the lists are preserved.

Exh. 3 (answer to SBE interrogatory #5); Exh. 6 (answer to OSP interrogatory #2). The SBE added

that it “receives approximately 15 to 30 complaints from voters per year regarding the availability

of these voters’ information through records available from the State Board.” Exh. 3 (answer to

SBE interrogatory #5). Tied into this, the defendants also assert an interest “to encourage Maryland

residents to register to vote (or to maintain their voter registration).” Id.; Exh. 6 (answer to OSP

interrogatory #2). Finally, the SBE asserted that the registered voter requirement “ensure[s] that

only people whose tax dollars maintain the list can take advantage of its subsidized price.” Exh. 3

(answer to SBE interrogatory #5).

       These interests are not only conclusory, but contradicted by the evidence. It does not follow

that because one is included in a list of four million people that he or she will be any more or less

likely to refrain from using it to “conduct outreach, marketing, solicitation (commercial or

otherwise), or polling.” 3 Exh. 3 (answer to SBE interrogatory #5); Exh. 6 (answer to OSP

interrogatory #2). Though a list from the SBE is very valuable for ease of engagement with

Maryland registered voters, that cannot be construed with privacy: as the Fourth Circuit noted, the

information contained in the list is otherwise publicly available via voter registration records.

Fusaro, 930 F.3d at 246 (citing E.L. § 3-505(b)(1)). This Court recognized the same recently under




3
  By tying the registered voter requirement to these uses of the list, the defendants arguably
concede that the registered voter requirement is actually a content-based restriction on speech. See
Reed v. Town of Gilbert, 135 S.Ct. 2218, 2227 (2015) (“Some facial distinctions based on a
message are obvious, defining regulated speech by particular subject matter, and others are more
subtle, defining regulated speech by its function or purpose.”). That is, access restrictions on the
list are based on what users will say rather than who they are. See infra part III(A).

                                                 12
       Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 13 of 21



federal law in Judicial Watch. 2019 WL 4168870 at *9 (citing 52 U.S.C. § 50207(i)(1)). No court

has ever recognized what one might call an ecumenical version of privacy, served by mutual

presence on the same list that is made up of otherwise public information. This likewise dispels

the 15 to 30 complaints (out of more than four million registered voters) that the SBE receives per

year, or that anyone is truly chilled from registering to vote by presence on a registered voter list.

       Finally, the subsidy argument is so improperly tailored that it is not cognizable. To be sure,

residency requirements are recognized in state public records cases in part because residents’ taxes

fund the government and production of records. See Fusaro, 930 F.3d at 262 (quoting Los Angeles

Police Dep’t v. United Reporting Pub. Corp., 528 U.S. 32, 43 (1999) (Ginsburg, J. concurring)).

But the registered voter requirement under Section 3-506 exempts roughly a third of Marylanders,

too. Moreover, unlike a tailored request under a freedom of information act, which requires a civil

servant to take the time to search for specific documents, the process for producing registered voter

lists from MDVOTERS database is established and uniform, complete with an order form. See

Exh. 1. The database, a tool for the SBE to oversee Maryland elections, will be updated, anyway.

See generally Judicial Watch, 2019 WL 4168870 at *4. It is far more likely that the $128 fee

Fusaro would pay for a list would constitute recovery against a sunk cost by Maryland, not the

granting of a subsidy to Fusaro, particularly as the process of providing him the list takes “less

than 1 hour . . . [of] active work by a[n SBE] employee[.]” See Exh. 3 (response to SBE request

for admission #1).

       “‘In passing judgment, the Court must not only determine the legitimacy and strength of

each [governmental] interest[]; it also must consider the extent to which those interests make it

necessary to burden the plaintiff’s rights.’” Fusaro, 930 F.3d at 257 (quoting Anderson, 460 U.S.

at 789). Even assuming the state has an interest in restricting access to registered voter lists,



                                                 13
          Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 14 of 21



balancing against Fusaro’s political speech nevertheless weighs in favor of Fusaro. Even affording

“substantial deference” to the interests asserted by the defendants, those interests do not overcome

the contributions that Fusaro and other citizens who are not registered to vote in Maryland could

make to the body politic with registered voter lists. Fusaro, 930 F.3d at 256. Anderson-Burdick

balancing tips in Fuaro’s favor, and this Court should rule that the registered voter requirement in

Section 3-506 is unconstitutional.

   III.      The “Electoral Process” Restriction is Unconstitutional Under the First
             Amendment

          “Unlike the statutory provisions challenged in . . . Anderson, [the law] does not control the

mechanics of the electoral process. It is a regulation of pure speech. Moreover, even though this

provision applies evenhandedly to advocates of differing viewpoints, it is a direct regulation of the

content of speech.” McIntyre, 514 U.S. at 345 (footnote omitted) (citing 460 U.S. 780). The

“electoral process” restriction can implicate one’s access to a list under Section 3-506(a). Although

it has only happened once in the last decade or so, the SBE can withhold—or, at least, has

withheld—a list it believes may be used for purposes not related to the electoral process. See

generally Exh. 4; see also infra part IV. However, in regards to use of the list once one has it, the

“electoral process” restriction in both the oath provision and use provision in Section 3-506(c) are

regulations of pure speech, content-based restrictions that do not satisfy strict scrutiny or the

vagueness doctrine.

             A. The “Electoral Process” Limitations Are Unconstitutional Content-Based
                Restrictions

          Though “electoral process” has no definition, on its face Section 3-506 is content-based.

Whether one’s use of the list is for “any . . . purpose not related to the electoral process”, or so

related, “depend[s] entirely on the communicative content” of that use, or what one says to


                                                   14
       Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 15 of 21



Maryland registered voters via the list. Reed, 135 S. Ct. at 2227; see also Fusaro, 930 F.3d at 256

(noting the law contains content-based restrictions). This is confirmed by the SBE’s informal

enforcement of the law against Catalist, which focused on the content of letters mailed by one of

its clients, the AARP. See Exh. 4.4 Moreover, the OSP and the SBE agree that the provision (along

with the prohibition on using the list for “commercial solicitation”) prevents certain “outreach,

marketing, solicitation (commercial or otherwise), or polling.” Exh. 6 (answer to OSP

interrogatories #s 4, 5); Exh. 3 (answer to SBE interrogatories #s 7, 8). Finally, though declining

to answer whether Fusaro’s letters would relate to the electoral process, the SBE’s 30(b)(6)

designee conceded that the content of each is at least part of the analysis. See SBE Depo., Exh. 2

at 32-33, 47-48. The “electoral process” restriction is a content-based restriction of speech.

       Content-based restrictions are subject to strict scrutiny, “‘“which requires the Government

to prove that the restriction furthers a compelling interest and is narrowly tailored to achieve that

interest[.]”’” Reed, 135 S. Ct. at 2231 (quoting Arizona Free Enterprise Club’s Freedom Club

PAC v. Bennett, 564 U.S. 721, 734 (2011) (quoting Citizens United v. Fed. Election Comm’n, 558

U.S. 310, 340 (2010))) (emphasis added). Rather than assert any actual governmental interests, in

discovery the defendants simply tried to repackage censorship as a governmental interest:

           By limiting use of its voter lists to Maryland registered voters who agree to use
           it only for purposes “related to the electoral process,” Maryland reduces the
           number of potential reasons for which a voter’s personal information might be
           requested from the State Board (in the form of a list of registered voters), and
           the number of potential reasons a voter might be contacted through accessing
           the voter’s personal information (via a list of registered voters).




4
 In the other instance of informal enforcement, in which the SBE advised a Maryland registered
voter that a copy of the list posted online “could be in violation of the law”, it was publishing the
content of the list itself that was at issue. See Exh. 3 (response to SBE interrogatory #6).
                                                 15
       Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 16 of 21



Exh. 3 (response to SBE interrogatory #7); Exh. 6 (response to OSP interrogatory #4) (emphasis

added). This is alleged to be “privacy,” but is in fact only privacy from certain “outreach,

marketing, solicitation (commercial or otherwise), or polling.” Id. That is, it is only privacy from

certain content. As discussed in the previous section, the information in a registered voter list is all

publicly available, just not so conveniently, thus Maryland registered voter information is not

objectively private. See supra part II. Furthermore, the “electoral process” restriction applies to

everyone who has the list, proving that privacy per se is not the purpose of the regulation (since

list holders have the information) but rather preventing list holders from saying certain things to

Maryland registered voters via the list. See Reed, 135 S.Ct. at 2230. By shielding registered voters

from certain messages via the list, the defendants believe Marylanders will be encouraged to

register to vote or to maintain their voter registration. Exh. 3 (response to SBE interrogatory #7);

Exh. 6 (response to OSP interrogatory #4). The proof offered for this is “15 to 30 complaints from

voters per year” out of more than four million registered voters. Exh. 3 (response to SBE

interrogatory #7).

       If these are governmental interests to begin with, they are not narrowly tailored.

Encouraging Marylanders to register to vote or maintain their voter registration is laudable, but

may be accomplished in any number of ways without censorship. The SBE could instead embark

on an educational effort to inform citizens of the number of Maryland laws that protect them as

consumers, remedying the alleged dangers of disclosing their voter registration data. See, e.g.,

C.L. §§ 8-301, 3-803. Or the SBE might simply elect to educate the few complainants about “civic

courage.” See John Doe No. 1 v. Reed, 561 U.S. 186, 228 (2010) (Scalia, J. concurring). These are

less restrictive means than the “electoral process” restrictions. Both of these restrictions are




                                                  16
       Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 17 of 21



content-based abridgements of speech, and the Court should rule them unconstitutional under the

First Amendment.

           B. Alternatively, “Electoral Process” Is Unconstitutionally Vague

       Discovery has proven that the electoral process provisions are content-based restrictions

on speech, and they may be struck down on that basis. But they are also void for vagueness. A

statute is void for vagueness when it “fails to provide a person of ordinary intelligence fair notice

of what is prohibited, or is so standardless that it authorizes or encourages seriously discriminatory

enforcement.” United States v. Williams, 553 U.S. 285, 304 (2008). Fusaro aptly summarized this

concern in his deposition:

           So that’s the conflict that people have. The written rules and what the U.S.
           Supreme Court says versus what the guy with the guns and the badges says. [To
           opposing counsel:] Because they get paid, like you get paid, off -- by taxpayer
           dollars. Yes, even my taxpayer dollars in Virginia because you guys get federal
           subsides [sic] from my tax dollars. So you get to come and screw with people’s
           lives and say [“]you didn’t follow the law.[”] Yet the man himself didn’t even
           say what the law said.
           Excuse me. I get a little passionate about it because we’re talking about
           fundamental freedoms here.

Fusaro Depo., Exh. 7 at 49 (emphasis added). The SBE largely defers to the OSP when it comes

to prosecuting violations of the electoral process restrictions, the SBE’s soft enforcement of the

provisions notwithstanding. But the OSP has declined to provide any detail whatsoever as to what

“electoral process” means, or whether Fusaro’s letters fit the bill. Exh. 6 (responses to OSP

interrogatory #3, requests for admission #1, #2). Owing to this, Fusaro still does not know what is

prohibited by the law and what is not. Fusaro Decl., ¶¶2-4.

       State Prosecutor Howard was asked to admit that “Dennis Fusaro’s second letter regarding

the State Prosecutor, Dkt. 41-3, if delivered using addresses drawn from a registered voter list

obtained via Md. Code Ann., Elec. Law § 3-506(a), would violate Md. Code Ann., Elec. Law § 3-

                                                 17
       Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 18 of 21



506(c)[,]” the misdemeanor provision of the law. Exh. 6 (response to OSP request for admission

#2). In pertinent part, State Prosecutor Howard responded as follows:

           Defendant [State Prosecutor Howard] further neither admits nor denies whether
           he would prosecute Mr. Fusaro for using a Maryland list of registered voters
           obtained via Elec. Law § 3-506(a) to send the letter at Dkt. 41-3, because that
           determination depends on numerous other factors not addressed by the abstract
           hypothetical presented in the request.

Id. (emphasis added). These “numerous other factors” are, at best, privileged, or left to the

prosecutor’s discretion or a jury somewhere, someday. Id. Wherever these numerous factors lie,

they are found nowhere in Maryland law. This does not relieve, but only heightens, the danger that

the “electoral process” restriction will be enforced with serious discrimination. Other than the

factual record, the vagueness of “electoral process” has been fully briefed previously, and Fusaro

incorporates those arguments by reference. Dkt. 17-1 at 9–11, Dkt. 21 at 16–21.

       “That [a] Court will ultimately vindicate [a speaker] if his speech is constitutionally

protected is of little consequence—for the value of a sword of Damocles is that it hangs—not that

it drops.” Arnett v. Kennedy, 416 U.S. 134, 231 (1974). In the American tradition, the First

Amendment protects the people against the government and it “does not leave us at the mercy of

noblesse oblige.” U.S. v. Stevens, 559 U.S. 460, 480 (2010). The OSP has never prosecuted a

violation of the electoral process restrictions; this only speaks to the law’s power to keep speakers

in line and to maintain a level of exclusivity to part of Maryland’s political sphere. Fusaro, as an

outsider, just might be the first to be prosecuted. That the difference between free speech and

felonious speech is left to prosecutors and juries under Section 3-506 is enough of an

unconstitutional calamity; that the OSP so willingly embraces it is all the more reason for this

Court to strike down the “electoral process” restrictions as unconstitutionally vague.




                                                 18
          Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 19 of 21



    IV.      The “Electoral Process” Restriction Unconstitutionally Prevents Third Party
             Access

          Whether this Court determines that the Anderson-Burdick analysis favors the state or not,

it bears considering how the content restriction or vagueness of “electoral process” jeopardizes

access—including Fusaro’s—to a registered voter list via third parties who acquire a list under

Section 3-506.5 Concededly, in earlier briefing Fusaro’s counsel erroneously compartmentalized

the access and vagueness issues. See Dkt. 21 at 21. But the Court’s application of the public records

doctrine, particularly United Reporting and its progeny, brought the issue into focus. See Dkt. 26

at 24–26; 528 U.S. 32. Discovery, likewise, has shown that outright censorship or the Sword of

Damocles hangs over anyone who might provide Fusaro the list for purposes of sending his letter,

and Fusaro himself for seeking a list from any third party. See Fusaro Decl., ¶4.

          In the earlier dismissal of this case, the court distinguished United Reporting and other

cases strictly about access to government records from Sorrell v. IMS Health, Inc. 564 U.S. 552

(2011). “Notably, Fusaro’s suit is . . . different from Sorrell, where the state had ‘imposed a

restriction on access to information in private hands.’” Dkt. 26 at 25 (quoting Sorrell, 564 U.S. at

568). But the “electoral process” restriction is not severed when a list in private hands is given or

sold to a third party. By its terms, Section 3-506 penalizes “knowingly allow[ing] a list of registered

voters, under the person’s control, to be used for any purpose not related to the electoral process[.]”

E.L. § 3-506(c) (emphasis added). And the oath required by the SBE is a broader prohibition that

is penalized independently under the Maryland perjury statutes:



5
  “[T[he crucial consideration in assessing the propriety of a restriction on access to government
information is whether it represents, or poses a substantial risk of, viewpoint discrimination.”
Fusaro, 930 F.3d at 263 (emphasis added).



                                                  19
       Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 20 of 21



           I am aware that, if I use the list for commercial solicitation or for any other
           purpose not related to the electoral process, or make the list available to the
           public or third parties or publish or republish the list in a way that allows it to
           be used in that manner, I will be guilty, upon conviction of a misdemeanor and
           subject to punishment under Election Law Article, Title 16 . . . .

Exh. 1 (emphasis added); see E.L. §§ 3-506(a)(1)(ii), § 16-501(a), (c); C.L. § 9-101(b). Without

knowing what “electoral process” means—or, even if it is simply recognized as a content

restriction—third parties are jeopardized by merely making available lists that are already in their

possession if they are used in a way that does not meet what the defendants say it means on a given

day. Moreover, Fusaro would be jeopardized for suborning perjury. E.L. § 16-501(b), (d); C.L. §

9-102(b); Fusaro Decl., ¶5.

       Discovery revealed that the SBE tends toward enforcing, however informally, the oath it

requires under pursuant to Section 3-506(a)(1)(ii). Indeed, just posting a registered voter list online

is “not part of its purpose” and could violate the electoral process restriction. SBE Depo., Exh. 2

at 42. This Court noted in the Judicial Watch case that

           defendants . . . claim that ‘[E.L.] § 3-506(a) … does not preclude the recipient
           from sharing the list with other persons who do not meet Maryland’s registered
           voter requirement.’ . . . That is, a Maryland voter may request and obtain a voter
           list and immediately transfer it to Judicial Watch.”

2019 WL 4168870 at *16. This might be true for Judicial Watch, which is seeking the list to

investigate electoral integrity. Id. at *2–*3. But no citizen can say for sure, and the defendants in

this matter have declined to say until they bring a case. See, e.g., Exh. 6 (response to OSP requests

for admission #2, #3).

       The “electoral process” restriction abridges not only Fusaro’s use of a list, but all potential

avenues of access from third parties. This restriction is placed upon the list itself, not on the

information therein, which is made available without restriction under both Maryland and federal


                                                  20
       Case 1:17-cv-03582-ELH Document 53-1 Filed 12/20/19 Page 21 of 21



law. If Anderson-Burdick balancing does not favor Fusaro—which it weightily does—the

unconstitutional prohibitions and vagueness of the “electoral process” provisions leave both the

use and access provisions of Section 3-506 unconstitutional.

                                          CONCLUSION

       For the foregoing reasons, this Court should enter declaratory judgment that the registered

voter requirement in E.L. § 3-506(a)(1) and the “electoral process” restrictions in E.L. § 3-

506(a)(1)(ii)(2) and (c) are unconstitutional.

                                                      Respectfully submitted,

                                                      DENNIS FUSARO

                                                      By his attorneys,

        /s/ Stephen R. Klein
        Stephen R. Klein (Pro Hac Vice)                   John R. Garza (Federal Bar # 01921)
        Benjamin Barr (Pro Hac Vice)                      GARZA LAW FIRM, P. A.
        PILLAR OF LAW INSTITUTE                           Garza Building
        455 Massachusetts Avenue NW                       17 W. Jefferson Street
        Ste. 359                                          Ste. 100
        Washington, DC 20001-2742                         Rockville, MD 20850
        202.804.6676 [Tel.]                               301.340.8200, Extension 100 [Tel.]
        stephen.klein@pillaroflaw.org                     jgarza@garzanet.com
        benjamin.barr@pillaroflaw.org



Dated this 20th day of December, 2019.




                                                 21
